Mr. Justice Wolf
delivered tbe opinion of tbe court.
Maria Antonia Tricoebe is tbe complainant and appellant. All tbe questions involved in tbis case depend upon tbe legal relations existing between berself and ber two *374brothers, whose names for the moment we do not mention because this nomenclature is one of the principal questions involved in the appeal.
Complainant alleged that on the 22nd of March, 1893, her brother José Rufino Tricoche bought of José Laboy a farm of about three acres located within the jurisdiction of the District Court of Ponce; that this purchase was set forth by deed; that the said José Rufino Tricoche was in possession of the said farm until his death in 1895; that upon his death his sole and universal heirs were the complainant and Francisco Rufino Tricoche; that in 1912 the said Francisco Rufino Tricoche, by deed No. 51, executed on June 6, 1912, before notary Gustavo Rodríguez, and pretending to’ be his predeceased brother, sold an undivided half of the property to defendant Julio Mercado, and the complaint concludes by asking for' the annulment of said sale, inasmuch as it was not made by the true owner of the property, but by the .brother Francisco Rufino Tricoche. The court below rendered judgment in favor of the defendants.
The appellees ask that the judgment be affirmed on two grounds: First, because the complaint as amended at the trial did not state a cause of action and, second, because the weight of the evidence was with the defendants from any view of the case, as. such weight was decided by the court below.
For convenience in the development of the facts we shall treat the second question first.
In discussing the proof the court very properly found that the true issue in the case was the ownership of the property sold to defendant Julio Mercado. The court also found that the surnames of both brothers were “Tricoche y Arroyo” and that the second given name of each one was “Rufino”; that one of these brothers (José) was known by the nickname of “Tifé” and the other (Francisco) as “Pingo”; that it was satisfactorily proved that the person who bought *375tbs property of José Laboy on tbe 22nd of March, 1893, and who possessed it as tbe owner was tbe brother known as Pingo.
Tbe appellant maintains that.there is no conflict in tbe proof, but we find a very essential disparity between tbe witnesses of tbe complainant and those of tbe defendants. Tbe deed, it is trne, was made ont to José Pufino Tricocbe and tbe principal witness for tbe complainant said that Francisco Rufino Tricocbe, known as Pingo, gave tbe said witness a power p£ attorney in tbe name of Francisco Ru-fino Tricoche to sell tbe property in question; that tbe power of attorney was made out in tbe name of Francisco Rufino Tricocbe and subsequently, to meet tbe situation, changed to a power of attorney in tbe name of José Rufino Tricocbe, both powers of attorney being made out by tbe said Francisco Rufino Tricocbe. The witness gave some slight verbal evidence from which an inference might be made that Francisco Rufino Tricocbe, who died in 1913, or before tbe suit was brought, knew that bis name was not José, and other like testimony which might perhaps tend to prove that tbe said Francisco Rufino Tricocbe was simulating his dead brother.
To take tbe principal question first. As found by tbe court, there is no possible doubt that tbe person who bought tbe property was tbe one more generally known as Francisco Rufino Tricocbe, or Pingo. Tbe deed recited that he was married and tbe proof tended to show that bis brother, known as José, or “Tifé”, was never married; that tbe latter was a person of irresponsible habits and never owned or possessed tbe land or bad anything to do with it.
Tbe answer set up that tbe brother described as “Pingo” was indifferently known by the name of “Francisco’.’ or “José” and there was proof tending to show this fact. Even if doubt should be cast upon tbe existence of persons some of whom knew of Pingo as “José’,’ and others as “Franr *376cisco”, yet it is undisputed that the original deed itself was made out to “José Bufino Tricoche” and that the scrivener thought that José was the name of the man to whom the deed was made, but, as we have stated, the real owner was the man who was generally known as “Pingo.” Both of the brothers were illiterate, which throws some light on the confusion of names.
As a matter of law, if a piece of property is sold to one under a false name, the person to whom the property is sold has a right to sell it under this pseudonym. In any event, no one has a right to complain of such alleged use of a false name unless he or she has been in fact prejudiced by such use. As José Bufino Tricoche, known as “Tifé,” never acquired any right, interest or title to the property, his sister had no interest in the land and no right to attack the deed made by her brother “Pingo” with the name of José Bufino Tricoche.
The complaint, as originally drawn, alleged that the deed of 1912, purporting to be from José Bufino Tricoche, was made by an unknown person describing himself to be the said José Bufino Tricoche. The appellee concedes that,, as the complaint was originally made out, it stated a cause of action. At the trial, however, the complainant amended her complaint to make it state that Francisco Bufino Tricoche sold an undivided half interest in the property to Julio Mercado. On the supposition that José Bufino Tricoche, known as Tifé, was the owner of this property and died unmarried, leaving as his sole heirs, as the complaint alleges, his brother Francisco Bufino Tricoche and his sister Maria Antonia Tricoche, these two persons would be each entitled to a half interest in the said property. As, therefore, the conveyance made by Francisco Bufino Tricoche to Julio Mercado was ■exactly an undivided half interest, the said Francisco, under such circumstances, would only be conveying what under the theory of the complaint necessarily belonged to him. *377Therefore we must also agree with the appellees that the complaint, as amended, failed to state a canse of action.
The judgment appealed from mnst he

^Affirmed.

Chief Justice Hernández and Justices del Toro, Aldrey and Hutchison concurred.